DETAILED ACTION
 	Claims 1, 2, 6,7, 11-17 and 20-26,28 are pending. Claims 3-5, 8-10, 18,19 and 27 have been cancelled. This is in response to the amendment filed 4/8/2022.
The finality of the action filed on 4/8/2022 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant's arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Applicant's amendment necessitated the new grounds of rejection and therefore the action is made Non- Final. 

Allowable Subject Matter 
The indicated allowability of claim 23 is withdrawn in view of the newly discovered reference(s) to White US 2179460.  Rejections based on the newly cited reference(s) follow.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed  invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 2, 6,7, 20, 21, 23, 25,26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2179460) in view of Schulze et al. (US 5755259).
Regarding claim 1, White discloses a venting valve (Fig. 1-6), comprising:
a valve body (pipe, not shown, page 1, lines 40-45, left col.) defining a longitudinal axis,
a valve core sleeve (1) configured to be threadingly coupled to the valve body (the upper thread 3 in Fig. 5), the valve core sleeve comprising a first end (the leftmost end of 1) and a second end (the rightmost end of 1), an inner surface (the inner surface of 1 which surrounds the spring 13), an outer surface (the outer exterior surface of 1),  and a first flange (at 4 where the left end of the spring abuts) extending from the inner surface, wherein the first flange is disposed axially between the first end of the valve core sleeve and the second end of the valve core sleeve (as shown in Fig. 5), and all of the first flange is axially spaced from the first end (as shown in Fig. 5),
a valve core piston (7-9) extending through the valve core sleeve, wherein the valve core piston comprises a second flange (at 16) extending from the valve core piston:
a spring member (13) coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange (as shown in Fig. 5); and
wherein the spring member biases the venting valve towards an open position (as shown in Fig. 5, page 1, lns. 19-23, right col), and the spring member is disposed axially between the first flange and the flat metal sealing surface of the piston (as shown in Figure 5), the inner surface extends from a first side (the left side of 4) of the first flange to the first end (to the left end of 1); a second side (the right side of 4) of the first flange engages the spring (as shown in Fig. 5); 
the first side of the first flange is located opposite the second side of the first flange, and,
and wherein, in an installed position (as disclosed in page 1, left col. when connected to a pipe not shown), the valve body is configured to surround the valve core sleeve, wherein the first end of the valve core sleeve extends longitudinally from an open end (the left end of the pipe connected to the top thread 3) of the valve body and the second end of the valve core sleeve is disposed within the valve body.

    PNG
    media_image1.png
    565
    447
    media_image1.png
    Greyscale

White (shown above) shows a valve head (9) of the valve core piston that seals on the top surface of the sleeve (page 1, left col. lns. 34-41) although is silent to having a gasket coupled to the valve core piston.
Schulze et al. teach the use of a gasket (the oring 7, fig. 1, installed in the groove of the valve member) coupled to the valve core piston.

    PNG
    media_image2.png
    556
    743
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a gasket with mating body surface as taught by Schulze et al. for sealing interface of White  to have a gasket coupled to the valve core piston, in order to have a gasket in the venting valve to effect a better flexible seal when the valve is closed as is old and well known in the fluid handling valve art, which will seal the valve more effectively as compared to the imperfections which exist in metal to metal mating surfaces.

Regarding claim 2, White discloses the sealing interface in Fig. 5 is spaced apart from the valve core sleeve in the open position (as shown in Figure 5), the valve core piston is configured to move with respect to the valve core sleeve against a bias of the spring member to a closed position (page 1, right col. lns. 34-41), and when combined with Schulze et al., the gasket contacts the valve core sleeve in response to the valve core piston moving to the closed position.
Schulze et al. discloses the gasket (7) is spaced apart from the valve core sleeve in the open position (as shown in Figure 1,2, col.4, Ins. 66-col.5, Ins4), the valve core piston is configured to move with respect to the valve core sleeve against a bias of the spring member to a closed position, and the gasket contacts the valve core sleeve in response to the valve core piston moving to the closed position (see Fig. 2).

Regarding claim 6, White discloses a piston head (8,15) coupled to an end (the lower end) of the valve core piston, 
although is arguably silent to the piston head abutting the valve core sleeve in the open position (a slight gap exists between the head and sleeve).
It would have been obvious to one of ordinary skill in the art to have an abutting contact between the head and the sleeve in order to have a positive mating abutment between these two components in order to better control the pressure opening in the valve, by either changing the force of the spring or controlling the dimensional features of the components.

Regarding claim 7, White discloses the spring member surrounds the valve core piston (as shown in Figure 5).

Regarding method claim 20, the combined device shown by White and Schulze et al. will perform the method as recited in claim 20, during normal operational use of the device.

Regarding claim 21, White. discloses the valve core piston comprises a reduced diameter portion (the diameter of the piston which is immediately surrounded by the spring) and the spring member at least partially surrounds the reduced diameter portion.

Regarding claim 23, White discloses the piston head comprises a trepan recess (at 14).

Regarding claim 25, White when combined with Schulze et al. discloses the gasket contacts the second end of the valve core sleeve in response to the valve core piston moving to the closed position (page 1, right col. lns. 34-41).
Regarding claim 25, White discloses a piston head (9) coupled to an end (the upper end) of the valve core piston, 
although is arguably silent to the piston head abutting the valve core sleeve in the open position (a slight gap exists between the head and sleeve).
It would have been obvious to one of ordinary skill in the art to have an abutting contact between the head and the sleeve in order to have a positive mating abutment between these two components in order to better control the pressure opening in the valve, by either changing the force of the spring or controlling the dimensional features of the components.

Regarding claim 26, White and Schulze et al. are silent to having the first flange is located closer to the second end than the first end.

It would have been obvious to one of ordinary skill in the art to having the first flange is located closer to the second end than the first end, in order to permit the valve to have a longer attachment surface area for a connecting hose, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 28, White discloses in the installed position, the outer surface of the valve core sleeve is threadingly coupled to an inner surface of the valve body (since the two parts, valve body (ie. pipe) and sleeve at (3) are threaded together (pipe, not shown, page 1, lines 40-45, left col.)).









Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Southmayd (US 1576555) in view of White ‘460 and Schulze et al. (‘259).

Regarding claim 11 and 15, Southmayd discloses an inflatable system, comprising: an inflatable apparatus (b,f); and a venting valve (23) in fluid communication with the inflatable apparatus wherein the spring member (25) biases the venting valve towards an open position, and a valve body (16) defining a longitudinal axis,

although is silent to having,
a valve core sleeve configured to be threadingly coupled to the valve body, the valve core sleeve comprising a first end and a second end, an inner surface, an outer surface,  and a first flange extending from the inner surface, wherein the first flange is disposed axially between the first end of the valve core sleeve and the second end of the valve core sleeve, and all of the first flange is axially spaced from the first end,
a valve core piston extending through the valve core sleeve, wherein the valve core piston comprises a second flange extending from the valve core piston:
a spring member coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange; and
a gasket coupled to the valve core piston,
wherein the spring member biases the venting valve towards an open position, and the spring member is disposed axially between the first flange and the flat metal sealing surface of the piston, the inner surface extends from a first side of the first flange to the first end; a second side of the first flange engages the spring; 
the first side of the first flange is located opposite the second side of the first flange, and,
and wherein, in an installed position, the valve body is configured to surround the valve core sleeve, wherein the first end of the valve core sleeve extends longitudinally from an open end of the valve body and the second end of the valve core sleeve is disposed within the valve body.

Firstly, White discloses a venting valve (Fig. 1-6), comprising:
a valve body (pipe, not shown, page 1, lines 40-45, left col.) defining a longitudinal axis,
a valve core sleeve (1) configured to be threadingly coupled to the valve body (the upper thread 3 in Fig. 5), the valve core sleeve comprising a first end (the leftmost end of 1) and a second end (the rightmost end of 1), an inner surface (the inner surface of 1 which surrounds the spring 13), an outer surface (the outer exterior surface of 1),  and a first flange (at 4 where the left end of the spring abuts) extending from the inner surface, wherein the first flange is disposed axially between the first end of the valve core sleeve and the second end of the valve core sleeve (as shown in Fig. 5), and all of the first flange is axially spaced from the first end (as shown in Fig. 5),
a valve core piston (7-9) extending through the valve core sleeve, wherein the valve core piston comprises a second flange (at 16) extending from the valve core piston:
a spring member (13) coupled between the valve core sleeve and the valve core piston, wherein the spring member mates against the first flange and mates against the second flange (as shown in Fig. 5); and
wherein the spring member biases the venting valve towards an open position (as shown in Fig. 5, page 1, lns. 19-23, right col), and the spring member is disposed axially between the first flange and the flat metal sealing surface of the piston (as shown in Figure 5), the inner surface extends from a first side (the left side of 4) of the first flange to the first end (to the left end of 1); a second side (the right side of 4) of the first flange engages the spring (as shown in Fig. 5); 
the first side of the first flange is located opposite the second side of the first flange, and,
and wherein, in an installed position (as disclosed in page 1, left col. when connected to a pipe not shown), the valve body is configured to surround the valve core sleeve, wherein the first end of the valve core sleeve extends longitudinally from an open end (the left end of the pipe connected to the top thread 3) of the valve body and the second end of the valve core sleeve is disposed within the valve body.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a valve as taught by White for the valve of Southmayd, in order to have a structurally simplified and more highly efficient drain valve (White, page 1, left col. lns. 6-13), and since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Secondly, 
The combination of Southmayd and White although are silent to having a gasket coupled to the valve core piston.
White shows a valve head (9) of the valve core piston that seals on the top surface of the sleeve (page 1, left col. lns. 34-41).
Schulze et al. teach the use of a gasket (the oring 7, fig. 1, installed in the groove of the valve member) coupled to the valve core piston.

    PNG
    media_image2.png
    556
    743
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a valve with mating body surface as taught by Schulze et al. for sealing interface of White in the combined device of Southmayd and White  to have a gasket coupled to the valve core piston, in order to have a gasket in the venting valve to effect a better flexible seal when the valve is closed as is old and well known in the fluid handling valve art, which will seal the valve more effectively as compared to the imperfections which exist in metal to metal mating surfaces.


Regarding claim 12, Southmayd discloses the venting valve allows fluid to travel between the inflatable apparatus and an ambient gas (the gas outside b,f) in the open position (page 2, Ins 117-121, “free flow of air’).

Regarding claim 13, Southmayd discloses an inlet (at 6 for inflation) coupled to the inflatable apparatus whereby the inflatable apparatus receives a compressed fluid (air), wherein the venting valve moves to a closed position in response to the compressed fluid being received by the inflatable apparatus (valve 23 closes, page 2, Ins. 39-47).

Regarding claim 14, Southmayd discloses a force generated by the compressed fluid moves the valve core piston with respect to the valve core sleeve, against the bias of the spring member, to the closed position (valve 23 closes, page 2, Ins. 39-47), and White (page 1, right col. lns. 34-41)

Regarding claim 16, Southmayd discloses a valve body (1,3) surrounding the valve core sleeve.
Regarding claim 17, White discloses the spring member surrounds the valve core piston and the spring member and the valve core piston are concentric, as shown in Figure 5.

Regarding claims 12-17, the combination of Southmayd combined White with and Schulze et al. disclose the operations and features of the claimed limitations using the substituted valve.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over White ‘460 and Schulze et al. ‘259 in view of Fahl (US 20080128034).

Regarding claim 22, White and Schulze et al. are  silent to having the valve core piston comprises a first tapered surface and the first flange comprises a second tapered surface complimentary to the first tapered surface.

Fahl teaches the use of a valve piston and inner flange having complimentary tapered surfaces (in Figure 4A, each of the two mating halves have complimentary tapered surfaces at the left external end of 6 and at the internal right end of 5, both angles un-numbered).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an complimentary tapered  surfaces as taught by Fahl into the combined device of White and Schulze et al. to have the valve core piston comprises a first tapered surface and the first flange comprises a second tapered surface complimentary to the first tapered surface, in order to have tapered surfaces created by cutting tool which will not create burrs or raised edges which may affect valve sliding operation of the valve, or cause contamination that may damage the system, and may harm a person during the assembly process.

Regarding claim 24, White and Schulze et al. discloses the piston head comprises a first mating surface, the valve core sleeve comprises a second mating surface, wherein the first mating surface is configured to mate against the second mating surface in response to the valve core piston moving to the open position (as shown in Fig. 5 of White 15 surface nearly abuts surface 4), although is silent in that the first and second surfaces are tapered.

Fahl teaches the use of a valve piston and inner flange having complimentary tapered surfaces (in Figure 4A, each of the two mating halves have complimentary tapered surfaces at the left external end of 6 and at the internal right end of 5, both angles un-numbered).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an complimentary tapered  surfaces as taught by Fahl into the combined device of White and Schulze et al. to have the valve core piston comprises a first tapered surface and the first flange comprises a second tapered surface complimentary to the first tapered surface, in order to have tapered surfaces created by cutting tool which will not create burrs or raised edges which may affect valve sliding operation of the valve, or cause contamination that may damage the system, and may harm a person during the assembly process.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over White ‘460 in view of Schulze et al. ‘259 and further in view of Barley (US 5206991).
Regarding claim 26, White and Schulze et al. are silent to having the first flange is located closer to the second end than the first end.
Barley teaches the use of a very long end connection (12,22).
It would have been obvious to one of ordinary skill in the art to having to substitute a long end connection as taught by Barley for the short end connection of White to have  the first flange is located closer to the second end than the first end, in order to permit the valve to have a longer attachment surface area for a connecting hose, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753